Citation Nr: 1728712	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  10-42 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left fourth finger disability, to include post-operative fracture residuals.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel






INTRODUCTION

The Veteran had active air service from August 1984 to March 1987, from September 2003 to December 2003, from February 2004 to April 2004, from March 2005 to May 2005, and from October 2006 to March 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This case was previously before the Board, most recently in October 2015, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.


FINDING OF FACT

A left fourth finger disability is not etiologically related to the Veteran's active service.


CONCLUSION OF LAW

A left fourth finger disability was not incurred in or aggravated during active service.  38 U.S.C. §§ 1110, 1131, 5107(b) (2016); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board acknowledges that a VA medical examination or medical opinion has not been obtained in response to the claim on appeal.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  38 C.F.R. § 3.159 (c)(4) (2016); Charles v. Principi, 16 Vet. App. 370 (2002).

There is no competent evidence of record indicating that the Veteran has a left fourth finger disability that is related to active service. Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim and no VA examination or medical opinion is warranted. 

Analysis

The Veteran asserts that he has a left fourth finger disability as a result of his service.  Specifically, he has reported that his disability resulted from an injury incurred in a motorcycle accident during a period of temporary duty with the Georgia Air National Guard on October 18, 1995.

Service treatment records (STRs) include a November 1995 Report of Medical History in which the examiner noted the Veteran fractured his left fourth finger in a motorcycle accident on October 18, 1995.  He was treated at Kennesaw Hospital of Marietta, Georgia, by internal fixation of the fracture with a pin and a skin graft.  

The Veteran has stated that the injury to his left fourth finger as a result of a motorcycle accident on October 18, 1995 occurred during a period of Air National Guard temporary service.  He has submitted statements from two fellow service members indicating that he was on temporary duty assignment when at the time of the accident described above.  

However, in a December 2015 letter, the Veteran was asked to submit any and all VA and private treatment records pertinent to the appeal.  In particular, authorization to allow VA to obtain October 1995 treatment records from Kennesaw Hospital of Marietta, Georgia was requested.  To date, VA has not received the requested authorization.  In the same letter, VA notified the Veteran that it was attempting to verify his Air National Guard service from September 25, 1995, to October 23, 1995, as well as any active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) during that period.  The Veteran was asked to submit information regarding the complete unit to which he was assigned at the time of the injury, and the type of training he was conducting at the time of the injury.  This information was deemed necessary in order to facilitate a search of stored paper records at the Defense Finance and Accounting Service (DFAS).  To date, the Veteran has not submitted the requested information.

Upon completion of the aforementioned development, VA verified that there were no VAMC treatment records for a left fourth finger disability.  In an attempt to verify the Veteran's dates of service, to include any ACDUTRA and/or INACDUTRA, the Veteran's 1995 payment records from the Defense Finance and Accounting Service (DFAS) were acquired.  Upon attempts to verify the Veteran's periods of service, the Veteran was found to have a period of INACDUTRA service for two days in September 1995.  There was no indication that the Veteran served on ACDUTRA or INACDUTRA in October 1995.  Further, the DFAS accounting report was negative for earnings during the month of October 1995.

The Board notes that the Veteran is generally competent to report when he was on active service.  However, once evidence is determined to be competent, the Board must determine whether that evidence is also credible.  Competency is a legal concept determining whether testimony may be heard and considered, and credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465 (1994).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may not ignore a veteran's testimony simply because he is an interested party and stands to gain monetary benefits.  However, personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Here, the Board finds the Veteran's statements, as well as those submitted on his behalf, asserting he injured his left fourth finger during service are not credible.  Specifically, the statements provided are inconsistent with the verified evidence of record.  The DFAS accounting report showing that the Veteran was not paid during October 1995 is the most probative evidence of record with regard to establishing whether the Veteran was injured during a period of temporary duty.  Had he been on temporary duty assignment at any time during the month of October 1995, he would have been paid for such and the records would have clearly shown that information.  Therefore, the Board finds that the statements that the Veteran was on temporary duty assignment when he injured his finger in October 1995 are not credible.  

In sum, the Veteran injured his left fourth finger in an accident in October 1995.  However, the Veteran was not on a period of active service, ACDUTRA, or INACDUTRA during that period.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for left fourth finger is not warranted.  38 U.S.C. § 5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for left fourth finger disability is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


